Citation Nr: 0900886	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
prolapsed bladder.

2.   Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The veteran served on active duty from January 1983 to 
January 2003. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for 
hypertension, assigning a noncompensable disability rating 
effective February 1, 2003; and granted service connection 
for a prolapsed uterus, assigning a noncompensable disability 
rating effective February 1, 2003.

A review of the record indicates that, in a July 2006 rating 
decision, the RO increased the rating assignment for a 
prolapsed bladder to 10 percent disabling, effective February 
1, 2003.  


FINDING OF FACT

In December 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant's representative that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

On December 23, 2008, prior to the promulgation of a decision 
in the appeal, the Board received a letter from the veteran's 
representative indicating that the veteran was requesting a 
withdrawal of the hypertension and genitourinary claims on 
appeal.  This letter acts as a withdrawal of the veteran's 
appeal.  Accordingly, there remain no allegations of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


